Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to communication filed on 10/13/2022.
Claim 11 has been cancelled.  Claims 1-10 and 12-20 are presented for examination.
The Double Patenting rejections have been withdrawn. The instant claims are not obvious over Patents no. 10,945,943 and 10,181,136.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 19  are rejected under 35 U.S.C. 112, second paragraph, because the “if statement” makes the claim indefinite. In the case that the number of unmatched consumers is not greater than the threshold number, then  everything after the if the statement doesn’t have to take place. Correction is required. 
The prior art of record teaches:
	Bagheri (2017/0148051) teaches  hierarchical attribution modeling of multiple groups of publishers based on their influences toward a user’s conversion, i.e, user's purchase of an advertised good or service. As shown in Table 4, in Baghen, different groups of publishers may have the same or different influences toward different users, and thus, there is no way to assign priority to the groups of publishers.

	Faber (2005/0119957) teaches  the retrieved information providers are first prioritized, or ranked, according to the value indicated in the fee field and then according to the availability status. In another embodiment of the invention, the retrieved information providers are first prioritized by the value indicated in the availability status field and then the value indicated in the fee field. Alternative embodiments of the invention include additional fields in the priority element. For example, in addition to availability and fee, retrieved information providers are ranked according to a rating (user rating, auditor rating, combination of auditor rating and user rating, etc.), relevancy to the search term(s), name, years of experience, number of referrals, number of user responses, etc." on paragraph 0039 "In addition, in an alternative embodiment, an information provider is further required to have a certain level of feedback to be retrieved and displayed. For example, an information provider may be required to have received feedback from a predetermined number of previous customers and/or have an average review that equal or exceeds a predetermined rating (e.g., at least a 4 out of 5 star rating) and on Figure 9, 907 and related disclosure on paragraph 0049 "A rating 907 indicates a rating level for a particular information provider. In the example illustrated in FIG. 9, the rating 907 is a graphic of stars, although in alternative embodiments of the invention the rating may be a numerical value.

	BUYYA ET AL. “Cloudbus Toolkit for Market-Oriented Computing” teaches:  Cloud Exchange (CEx) acts as a market maker for bringing together service producers and consumers. It aggregates the infrastructure demands from the application brokers and evaluates them against the available supply currently published by the Cloud Coordinators. It aims to support trading of Cloud services based on competitive economic models such as commodity markets and auctions. CEx allows the participants (Cloud Coordinators and Cloud Brokers) to locate providers and consumers with fitting offers. Such markets enable services to be commoditized and thus, can pave the way for the creation of dynamic market infrastructure for trading based on SLAs. The availability of a banking system within the market ensures that financial transactions pertaining to SLAs between participants are carried out in a secure and dependable environment. Every client in the Cloud platform will need to instantiate a Cloud brokering service that can dynamically establish service contracts with Cloud Coordinators via the trading functions exposed by the Cloud Exchange.
	
	Postrel 2005/0021399 teaches on paragraph 0044 aggregation of reward points by an exchange server into one account.

	Votmer et al. (2007/0112631) is directed to matching a retailer item identifier SKU with a corresponding manufacturer identifier UPC to facilitate 3 different levels of points, retailers offers a first set of points, the manufacturer offers a second set of points and merchant grouping (i.e. shopping mall) offers a third set of points.

	Iannacci (2002/0062249) teaches on Figure 4 one account access mechanism gives the customers convenient access to all their payment, award and loyalty accounts.

	WO 02/08880 A2 teaches providing location-based services to a remote terminal that is connected to various types of communication systems. A tailored request for information is generated with the remote terminal. In addition, a geographic indicator associated with the remote terminal is also generated in the preferred embodiment. The tailored request for information and the geographic indicator are transmitted to a location-based application server. A structured response to the tailored request for information is generated with the location-based application server, wherein the structured response is based on the geographic indicator of the remote terminal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688